Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 28, 2020

                                     No. 04-20-00113-CR

                                   William Patrick RIDLEY,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. A19-181
                       Honorable N. Keith Williams, Judge Presiding


                                        ORDER
       Appellant William Patrick Ridley was convicted of assault causing bodily injury (family
violence), and the trial court imposed sentence on November 21, 2019. Appellant timely filed a
motion for new trial which extended the deadline to file a notice of appeal to February 19, 2020.
See TEX. R. APP. P. 26.2(a)(2).
        On February 20, 2020, the day after the deadline, Appellant filed a motion for extension
of time to file a notice of appeal in this court. See id. R. 26.3.
        Appellant’s motion for extension of time to file a notice of appeal is GRANTED.
Appellant’s notice of appeal is due not later than March 5, 2020. See TEX. R. APP. P. 26.3; Olivo
v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court